Citation Nr: 0604510	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder to 
include advanced psoriasis, including as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Illinois.  The veteran had a personal 
hearing at the RO before rating personnel in June 2005.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A skin disorder to include advanced psoriasis was not 
manifested during active service and is not shown to be 
causally or etiologically related to herbicide exposure or 
any other event during active service.


CONCLUSION OF LAW

A skin disorder to include advanced psoriasis, was not 
incurred in or aggravated by active service, and is not due 
to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the March 2003 letter from the RO to the veteran.  In this 
case, the veteran was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and the duty to 
obtain examinations or opinions.  

The veteran was specifically advised of the type of evidence 
which would establish the claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The March 
2003 notice identified a variety of evidence that he could 
submit or the VA would assist him in obtaining and that he 
should identify any evidence he submitted.  The veteran was 
advised that the RO would make reasonable efforts to help him 
obtain any records that are relevant to his claim.  He was 
essentially asked to submit any evidence he had that 
supported his claim.  38 C.F.R. § 3.159(b)(1) (2005).  The 
veteran responded in April 2003 that there were no private 
treatment records for his skin condition, but he had received 
treatment from the VA since 1998.  The VA treatment records 
he identified were obtained.  Moreover, in the June 2003 
rating, the September 2004 statement of the case and the July 
2005 supplemental statement of the case, the RO again 
notified the veteran of the VCAA and the regulations 
pertinent to his service connection claim, informed him of 
the reasons why his claim was denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The veteran also appeared, was 
provided information and testified before RO rating personnel 
during his personal hearing in June 2005.  The Board finds 
that VA's enhanced duty to notify under the VCAA has been 
met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record and has obtained the veteran's service medical 
records, VA medical records, and scheduled a VA examination 
to determine if the veteran's psoriasis was related to 
herbicide exposure in service.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
The Board finds that the medical evidence and the VA 
examination to be sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4).   

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and there is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal analysis 

The veteran is seeking service connection for advanced 
psoriasis, including as due to exposure to herbicides during 
service. 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.03(a).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).


In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Factual Background  

The veteran served on active duty from August 1967 to August 
1970 and had service in Vietnam so that his exposure to Agent 
Orange is presumed. 

The veteran was seen during service with complaints referable 
to his skin on several occasions.  In August 1968 he had 
complaints of a heat rash.  In September 1968 he was seen for 
a lesion on his foreskin, the impression was either chancroid 
or infected sebaceous cyst and treatment was provided.  In 
October 1968 he had complaints of ring worm, the impression 
was tinea circinata.  In November 1968 he again complained of 
ring worm and the impression was tinea cruris.  He was 
treated on both occasions with surgical soap.  In August of 
what appears to be 1969, the veteran was seen with a rash on 
the inside top of his thighs.  He related that he had a 
similar episode while in Vietnam.  The impression was tinea 
of the groin.  There were no further complaints or findings 
referable to the skin in service.  Psoriasis or tinea pedis 
of the feet were not shown in service.  His initial and 
separation examinations are negative for any complaints or 
findings of a skin disorder.  On the clinical evaluation at 
separation a herniorrhaphy scar in the inguinal region was 
noted.  No skin disorder was described. 

The veteran filed his claim for service connection for his 
skin disorder in January 2003.  He claimed to have a skin 
disorder due to Agent Orange exposure and reported that it 
began in approximately 1980.  

VA treatment records from 1995 to 1997 were received.  While 
the veteran was primarily seen for a condition not pertinent 
to this appeal, he was noted to have psoriasis in December 
1996.  Additional VA hospital records covering a period from 
1999 to 2001 were also received.  These records also note the 
diagnosis of psoriasis.  There was no reference to service in 
any of the records.  

A VA skin examination was conducted in March 2003.  The 
examiner had the veteran's claims file for review and noted 
the veteran's complaints in regard to his skin disorder.  On 
examination the veteran was described as having typical 
psoriatic changes.  There was no acne, no chloracne and no 
hyperhidrosis.  The impression was that the veteran had 
advanced psoriasis and that psoriasis was not listed among 
the conditions caused by Agent Orange.  The veteran was also 
noted to have tinea pedis of the feet.  There was no 
indication that the veteran's disorders were related to 
service.  

The veteran had a personal hearing before rating personnel at 
the RO in June 2005.  His representative noted he received 
treatment for some skin condition in September 1968.  The 
veteran did not remember when it started, but indicated it 
came on slowly and he had had it for years.  The veteran felt 
the condition was caused by Agent Orange.  






Analysis:  Service connection for advanced psoriasis to 
include as due to Agent Orange exposure.

The Board has reviewed the evidence and the veteran's 
assertions in support of his claim.  

Notably, the herbicide presumption of service connection 
attaches only to certain diseases listed in 3.309(e). See 38 
C.F.R. § 3.307(a)(6).  There is no objective medical evidence 
of record showing that the veteran has been diagnosed with 
chloracne or other skin disorder related to Agent Orange and 
therefore, the presumption of service connection does not 
attach.  As such, the Agent Orange law on presumptive service 
connection is inapplicable to this case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

While the veteran's current skin disorders include advanced 
psoriasis and tinea pedis of the feet and he contends his 
skin disorders are related to his herbicide exposure in 
service, the Board finds that the preponderance of evidence 
is against his claim.  Tinea pedis of the feet or psoriasis 
were not shown in service and they have not been shown to be 
related to service, to include his herbicide exposure.  
Psoriasis was first identified in the medical evidence in 
1996, approximately 26 years after service with no reference 
to service.  Tinea pedis of the feet is first identified in 
the March 2003 VA examination without any reference or 
relationship to service.  While the veteran was seen on a few 
occasions during service with complaints referable to the 
skin, including having a rash and tinea not involving the 
feet, these conditions were shown to have resolved by the 
time of his separation examination in August 1970, as no skin 
disorders were then shown present.  At the time the veteran 
filed his claim in January 2003, he indicated that his skin 
disorder began in the 1980s, approximately 10 years after 
service.  In June 2005, the veteran testified that he did not 
know when it began, but he had had it for many years.  The VA 
medical evidence that he has identified dates from 1995 and 
reflects the presence of psoriasis in 1996, but with no 
reference to service.  In addition, the examiner who 
conducted the VA skin examination in March 2003 specifically 
found that psoriasis was not listed among the conditions 
caused by Agent Orange.  The examiner, who reviewed the 
veteran's records and considered his assertions, did not 
relate the veteran's current skin disorders to his service or 
any event from service and the veteran has not identified any 
additional evidence to support his claim.  The Board finds 
this to be strongly probative and weighs against the claim.  
Other than his assertions, there is no competent evidence 
relating his psoriasis or tinea pedis of the feet to 
inservice Agent Orange exposure or otherwise relates it to 
service.   

While the veteran is considered competent to describe any 
skin problems he has had, he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In addition, the Secretary 
of the Department of Veteran's Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also 68 Fed. Reg. 27630-27641 (2003).  In 
addition, the veteran has not submitted any competent 
evidence to support his claim that his current skin disorders 
are related to service or Agent Orange exposure in service.  
The record clearly shows that the veteran has been treated 
for psoriasis for at least the past 10 years, but there is no 
competent evidence relating either psoriasis or tinea pedis 
of the feet to service or Agent Orange exposure in service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim that his skin disorder to include advanced 
psoriasis is related to service or any event of service 
origin, including herbicide exposure and it must be denied. 


ORDER

Entitlement to service connection for a skin disorder to 
include advanced psoriasis, including as due to exposure to 
herbicides is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


